Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the combination of claimed elements.  The related prior art is as follows:
Ferber et al. teaches audience clusters that are collection of audience groups and optimization of clusters to maximize objective functions (paragraphs 79 and 108).
Morris teaches a multi-level optimization formulation. At each level, an objective function is optimized (i.e., maximized or minimized) while satisfying one or more constraints corresponding to that optimization level. Therefore, by appropriately defining the objective function and constraints for each optimization level, optimized solutions can be found to realize the objectives governing the allocation of resources and/or scheduling of workflows. In many applications, a multi-level optimization formulation is advantageous over a one-level optimization formulation. For example, constraints defined for a higher optimization level either cannot be expressed as constraints defined for a lower optimization level or require complex and convoluted mathematical mapping to be translated into lower-level constraints. Therefore, by using multi-level optimization objectives for allocating resources and performing workflow scheduling, the management system 250 can produce a faster and more accurate solution to satisfy the multi-level objectives. In addition, by applying optimization on different levels of a solution space, a set of richer and more complex constraints can be used.
Chan teaches applying clustering to collections and optimization.
Asadov teaches a method for multi-level optimization is suggested. The method is based on specific approach to multi-level optimization according which the system should be optimized is sequential levels using relevant optimization criteria. The final solution of the multi-level optimization task is that passed through all levels of optimization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 27, 2022